The Honorable Tom Hanna              opinion No. Ii-834
Criminal District Attorney
P. 0. Box 2553                       Ret Citation fees in
Beaumont, Texalr 77704               small claims court.
Dear Mr. Hanna:
     You suggest there is a conflict between article 2460a,
V.T.C.S., and article 3933a, V.T.C.S., and you ask what
citation fee should be charged by the small claims court.
     Section 5a of article 2460a was last amended in 1963,
and provides:
             Sec. Sa. A fee of Two Dollars ($2)
          shall be charged for the service of
          citation provided for in Section 5 and
          shall be accountable ae a fee of office
          by the officer serving citation.
     Article 3933a was last amended in 1975, and provides
in part:
          Sheriffs and Constables shall receive the
          following fees:
             For each person, corporation or legal
          entity, on whom service of citation,
          subpoena, summons, or process not other-
          wise provided for, is performed and
          return made, including-mileage,if any,
          a fee of
                  (a) Small Claims Courts    $4.00
                  (b) All other Courts       $8.00




                           p. 3520
The Honorable Tom Hanna - page 2     (H-834)


      These two statutes are in irreconcilableconflict, since
one provides for a two dollar fee and the other provides for
a four dollar fee. When twO acts irreconcilablyconflict
the latter enactment is held to repeal the inconsistent
portions of the former.   Crepe 2 Board of Firemen’s  Relief
and Retirement Fund Trustees of Ammo7456       S.W.Zd 434
75x. ci     A   --Amarillo ln0, writ ref'd n.r.e.1; Balsell
5 TexasVWat~~*Commission,380 S.W.Zd 1 (Tex. Civ. App. --
Austin961.lt       ref'd n.r.e.1. Accordingly, the provisions
of article j933a prevail, and a citation fee-&f fou; dollars
may be charged in small claims courts.
                       SUMUARY
            The fee for citation in small claims
            court is four dollars.
                                 yery truly yours,



                                  Attorney General of Texas
APPROVED:




Opinion Committee
 jwb




                                 p. 3521